DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 15  in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a hearing device structured to be worn at or at least partly within an ear of a user of the hearing device comprising: - an input transducer (1) structured and configured to receive an audio signal and to convert the received audio signal into an input audio signal; - an audio signal processor (15') structured and configured to process the input audio signal and to provide a processed audio signal; - an output limiter (2) structured and configured to limit a signal level of a signal applied to an input of the output limiter to a maximum signal level and to provide a limited audio signal; - an output transducer (3) structured and configured to convert a signal applied to an input of the output transducer (3) into an output audio signal to be provided to the user; and - an acoustic shock detector (4) structured and configured to detect an acoustic shock event present in the input audio signal and to provide shock detection information related to the acoustic shock event, characterised 

Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 5,862,238), Agnew discloses a hearing aid uses multiple compression feedback loops to minimize sound distortion includes a preamplifier network having an input connected to an input receiver, an output, and an automatically adjustable gain. The preamplifier network measures an output signal which is preferably a voltage and automatically adjusts the gain in response to the output signal. The hearing aid also includes an output drive network having an input connected to the preamplifier network output and an output connected to a load, such as a transducer. The output drive network has an automatically adjustable gain which is responsive to a measured signal at the output of the network. A volume control circuit may also be connected between the output of the preamplifier network and the input of the output drive network to permit the person wearing the hearing aid to adjust the output volume. 


In view of (US 2017/0064461), Thomsen discloses a system that involves providing an input signal. A detection is made if a speech signal is present in the input signal. A maximum power output of the hearing device is reduced if the speech signal is not detected in the input signal, where the maximum power output reduction is frequency dependent such that battery lifetime of the listening device is increased and frequency dependency of the maximum power output reduction is weighted with the speech articulation index such that reduction of the maximum power output in frequency ranges where the speech information is at a maximum is avoided. The method enables configuring a controllable maximum power output limiter to reduce the maximum power output of an amplifier only when a speech detector does not detect presence of a speech signal in the input signal received by the speech detector. The hearing device 

In view of (US 2004/0234079), Schneider discloses a system that involves performing a pattern analysis on an input signal, preferably using a feature extraction process, to identify a parameter space corresponding to a signal space of the input signal. A rule-based decision is then applied to the parameter space to detect an acoustic shock event, which is then removed. Gain control is performed as part of the removal process. Analysis of the input signal is preferably performed using a weighted overlap-add (WOLA) analysis technique, to identify a parameter space corresponding to the signal space of the input signal. A rule-based decision is applied to the identified parameter space to detect the acoustic shock event for removal. Gain control is applied, based on the shock detection and features extracted from the input signal, a calibrated gain being set to meet a predetermined safe output level. Preferably a feedforward configuration is used to provide a fast-acting and intelligent gain control system. A timer component in the analysis block provides protection against level-over-time exposure. A logging block provides on-line data collection of the key parameters of shock events and a calibration block provides data required to account for differences in headphones, headsets, and other factors. Provides full protection against acoustic shocks while delivering high audio signal quality with low group delay, and low overall delay arising from the WOLA architecture. Distortion is minimized by confining the output attenuation 

In view of (US 2015/0044980), Eddowes discloses a radio signal quality indication method involves using radio receiver with first and second gain control loops. Each control loop has corresponding amplifier and gain control inputs. The first and second gain control inputs are coupled by digital diode to limit difference between first and second gain control signals to be less than or equal to a limit value. The signal quality is indicated on the basis of the first and second gain control signals. Allows signal quality to be indicated to user so that appropriate action can be taken when wanted signal quality is low and/or interference is high (see fig.1a-1b, ¶ 0030-0038). 


In view of (US 2009/0274322), Chang discloses a volume control apparatus comprises an automatic gain controller that adjusts received original sound signal so as to output an auto-gain sound signal that gradually converges to target volume. An equal loudness controller such as programmable bi-quadratic impulse response filter coupled to the automatic gain controller renders different loudness curves corresponding to the target volume so as to compensate the auto-gain sound signal and to output a compensated sound signal. The equal loudness controller renders different loudness curves corresponding to target volume so as to compensate auto-gain sound signal and to output compensated sound signal. Thus TV volume can be monitored automatically  

The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651